On appeal by defendants from so much of an order as vacates a notice of examination before trial in respect to items “ 1,” “ 2,” “ 3,” “ 5,” “ 6,” “ 7,” “ 8,” “ 9 ” and “ 10,” order, in so far as appealed from, modified by striking out the words “ except Item 4 which is allowed ” in the first ordering paragraph and substituting in lieu thereof the following: “ except Items 4 and 6 which are allowed,” and by strildng out the words “ Item 4 ” in the second ordering paragraph and substituting in lieu thereof “ Items 4 and 6,” and, as so modified, affirmed, without costs; examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.